Title: To George Washington from John Jay, 19 May 1779
From: Jay, John
To: Washington, George



Sir,
Philadelphia 19th May 1779

I have been honored with your Excellency’s Favors of the 11th—14th—16th—two of the 17th—and the one by General McIntosh with the several Papers referred to in them.
Congress concur with your Excellency in Opinion that an immediate Enquiry into the Matters of Complaint, preferred by General McIntosh, would at present be inexpedient.
Copies of three Acts of Congress are herewith enclosed—One of the 17th Inst., directing the Commissioners of Indian Affairs to obey your Excellency’s Instructions relative to a partial, or general Peace with the Indians—Another of the same date making further Provision for the Adjutant General And a third of the 18th Inst., permitting Brigadier General McIntosh to join the Southern Army. I have the Honor to be With the greatest Respect & Esteem Your Excellency’s Most Obedient & Humble Servant
John Jay Presidt
